DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 May 2021 was filed after the mailing date of the first action on the merits. The submission includes a statement as set forth in 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Response to Amendment
Applicant’s amendments filed 06 July 2021 with respect to the drawings and claims have been fully considered and are deemed to overcome the previous objections. 
Response to Arguments
Applicant's arguments filed 06 July 2021 stating “Applicants submit, however, that the a Rake angle 51 in Hiradate is defined to mean an inclined angle of each blade element 41 with respect to a meridian plane 52 passing a position of a tub point of each blade element 41 to be excerpted below. In Hiradate, each blade element 41 is inclined with respect to the radial direction, and thus none of the blade elements 41 coincides with ‘a first radial-directional cross section ... at an axial-directional position passing a tip of the first edge’ (see the figure below). Then, even if the inclined angle (Rake angle) of each blade element 41 with respect to the meridian plane 52 was correct, it is impossible to derive, from this description, the shape of ‘a first radial-directional cross section… at an axial -directional position” have been fully considered but they are not persuasive. Hiradate Figure 8 shows meridian plane 52 as extending in the radial-axial plane, and the rake angle 51 is shown as defining an angle perpendicular to the meridian plane 52, such an angle, by definition in the context of a cylindrical coordinate system using axial-radial-circumferential directions, being in the circumferential/rotational direction and presenting (see Figure 8) as an offset, in the circumferential/rotational direction, of a tip-side point relative to a hub-side point that intersects the meridian plane 52. Hiradate par. [0049] stating “A rake angle formed with the blade element being ahead of the meridian plane in the impeller rotation direction defined as a positive rake angle”, in combination with Hiradate Figure 8 showing a circumferential/rotational direction offset of a tip-side point relative to a hub-side point that intersects the meridian plane 52, is deemed to confirm the Office’s position / rationale in the previous rejection of claim 2. Accordingly, the previous position / rationale addressing the corresponding claim limitations is maintained.
Applicant’s arguments filed 06 July 2021 addressing the previous prior art rejections over Hiradate and Tomita have been fully considered. The amendments to claims 2 and 7 reciting “each of the plurality of blades has a same length between the first edge and the same edge” overcome the previous corresponding prior art rejections. New prior art rejections necessitated by these amendments are set forth below.

Claim Objections
Claims 2-16 are objected to because of the following informalities:   
In claim 2, line 10, --respective-- should be added before “first” (to improve the formality of the claim).
claim 2, line 11, --respective-- should be added before “second” (to improve the formality of the claim).
In claim 6, line 3, the comma should be changed to a colon (for grammatical purposes).
In claim 6, “each point on” (line 4) should be changed to --a respective midpoint of--, “point” (line 5) should be changed to --respective midpoint--, and “point” (line 6) should be changed to --respective midpoint-- (to improve of the formality of the claim - see parent claim 2 indicating that “first reference line” is formed by “midpoints”, and see Figure 6 showing θ1 as involving first reference line L1).
In claim 7, line 3, “small -diameter” should be changed to --small-diameter-- (i.e., remove the space before the hyphen).
In claim 7, line 10, --respective-- should be added before “first” (to improve the formality of the claim).
In claim 7, line 11, --respective-- should be added before “second” (to improve the formality of the claim).
In claim 12, “each point on” (line 4) should be changed to --a respective midpoint of--, “point” (line 5) should be changed to --respective midpoint--, and “point” (line 6) should be changed to --respective midpoint-- (to improve of the formality of the claim - see parent claim 8 indicating that “second reference line” is formed by “midpoints”, and see Figure 9 showing θ2 as involving second reference line L2).
In claim 15, line 3, “large- diameter” should be changed to --small-diameter-- (i.e., remove the space before the hyphen).
In claim 15, line 8, --an-- should be added before “inlet”.
In claim 16, line 8, --an-- should be added before “inlet”.
Claims 3-5, 8-11, 13, and 14 are objected to due to dependency.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 2-14 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 2, the limitation recited as “each of the plurality of blades has a same length between the first edge and the second edge” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The specification is silent as to such a limitation. The drawings are highly schematic and, thus, ambiguous as to such a limitation. Due to an identical instance, this rejection also applies to claim 7. Due to dependency, this rejection also applies to claims 3-6 and 8-14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 2, the limitation recited as “each of the plurality of blades has a same length between the first edge and the second edge” renders the claim indefinite in light of the disclosure at pg.9:ll.5-8 establishing that the term “same” is to include a tolerance / difference, which is not disclosed, thereby establishing “same” as a term of degree. The term "same" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one claim 7. Due to dependency, this rejection also applies to claims 3-6 and 8-14.

In claim 2, the limitation recited as “the first edge” (line 13) renders the claim indefinite in light of the antecedent limitation “a plurality of blades each having a first edge” since it is unclear if it is referring to a single “blade” or each of “the plurality of blades” and, thus, whether the associated limitations apply to a single “blade” or each of “the plurality of blades”. Due to similar instances, this rejection also applies claims 7, 15, and 16. Due to dependency, this rejection also applies to claims 3-6 and 8-14.

In claim 7, the limitation recited as “the second edge” (lines 17-18) renders the claim indefinite in light of the antecedent limitation “a plurality of blades each having… a second edge” since it is unclear if it is referring to a single “blade” or each of “the plurality of blades” and, thus, whether the associated limitations apply to a single “blade” or each of “the plurality of blades”. Due to a similar instance, this rejection also applies claim 16. Due to dependency, this rejection also applies to claims 8-12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiradate et al. (US 2014/0314557 - hereafter referred to as Hiradate; previously cited).

In reference to claim 15 (as far as it is clear and definite)
Hiradate discloses:
An impeller (see Figure 8) for a centrifugal compressor, comprising:
a hub (i.e., HUB - Figure 8) having a small-diameter portion (i.e., the portion of HUB at LEADING EDGE OF BLADE - see Figure 8) positioned at a first end portion in an axial direction and a large- diameter portion (i.e., the portion of HUB at TRAILING EDGE OF BLADE - see Figure 8) positioned at a second end portion in the axial direction, the large-diameter portion having a greater diameter (see Figure 8) than the small-diameter portion; and
a plurality of blades (i.e., BLADE - see Figures 2 and 8) disposed on an outer peripheral surface of the hub, wherein the plurality of blades includes:
two or more blades each having a first edge (i.e., LEADING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the small-diameter portion so as to define inlet for to-be-compressed gas flowing into the impeller and a second edge (i.e., TRAILING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the large-diameter portion,
wherein the impeller is configured such that, when a first radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the first edge, at least a part of the first radial-directional cross section in a blade-height range of 50% or more is inclined (i.e., due to RAKE ANGLE 51 (POSITIVE) - Figure 8) downstream in a rotational direction (i.e., IMPELLER ROTATION DIRECTION - Figure 8) of the impeller with respect to a radial direction (note: RAKE ANGLE 51 is relative to MERIDIAN PLANE 52, which extends in the radial-axial plane - see Figure 8 and par. [0049]),
wherein, when, on a first reference line connecting midpoints of the first radial-directional cross section in a blade thickness direction, a first hub-side reference point is defined as a radial-directional position of a hub surface of the hub and a first tip-side reference point is defined as a radial-directional position of the tip (note: the above recitations corresponding with “when… tip” are merely definitional; Figure 8 shows the same parameters defined by these recitations), 
the first-tip side reference point is positioned downstream (i.e., due to the RAKE ANGLE 51 (POSITIVE) - Figure 8) of the first hub-side reference point in the rotational direction.

In reference to claim 16 (as far as it is clear and definite)
Hiradate discloses:
An impeller (see Figure 8) for a centrifugal compressor, comprising:
a hub (i.e., HUB - Figure 8) having a small-diameter portion (i.e., the portion of HUB at LEADING EDGE OF BLADE - see Figure 8) positioned at a first end portion in an axial direction and a large- diameter portion (i.e., the portion of HUB at TRAILING EDGE OF BLADE - see Figure 8) positioned at a second end portion in the axial direction, the large-diameter portion having a greater diameter (see Figure 8) than the small-diameter portion; and
a plurality of blades (i.e., BLADE - see Figures 2 and 8) disposed on an outer peripheral surface of the hub,
wherein the plurality of blades includes:
two or more blades each having a first edge (i.e., LEADING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the small-diameter portion so as to define inlet for to-be-compressed gas flowing into the impeller and a second edge (i.e., TRAILING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the large-diameter portion,
wherein the impeller is configured such that, when a first radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the first edge, at least a part of the first radial-directional cross section in a blade-height range of 50% or more is inclined (i.e., due to RAKE ANGLE 51 (POSITIVE) - Figure 8) downstream in a rotational direction (i.e., IMPELLER ROTATION AXIS - Figure 8) of the impeller with respect to a radial direction (note: RAKE ANGLE 51 is relative to MERIDIAN PLANE 52, which extends in the radial-axial plane - see Figure 8 and par. [0049]),
and
wherein the impeller is configured such that, when a second radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the second edge, at least a part of the second radial-directional cross section in a blade-height range of 50% or more is inclined (i.e., due to RAKE ANGLE 51 (NEGATIVE) - Figure 8) upstream in the rotational direction of the impeller with respect to the radial direction (note: RAKE ANGLE 51 is relative to MERIDIAN PLANE 52, which extends in the radial-axial plane).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 7, 8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiradate in view of Saito (US 2016/0076551).


In reference to claim 2 (as far as it is clear and definite)
Hiradate discloses:
An impeller (see Figure 8) for a centrifugal turbomachine, comprising:
a hub (i.e., HUB - Figure 8) having a small-diameter portion (i.e., the portion of HUB at LEADING EDGE OF BLADE - see Figure 8) positioned at a first end portion in an axial direction and a large-diameter portion (i.e., the portion of HUB at TRAILING EDGE OF BLADE - see Figure 8) positioned at a second end portion in the axial direction, the large-diameter portion having a greater diameter (see Figure 8) than the small-diameter portion; and
a plurality of blades (i.e., BLADE - Figures 2 and 8) each having a first edge (i.e., LEADING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the small-diameter portion and a second edge (i.e., TRAILING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the large-diameter portion, each of the plurality of blades being disposed on an outer peripheral surface of the hub,
wherein the impeller is configured such that, when a first radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the first edge, at least a part of the first radial-directional cross section in a blade-height range of 50% or more is inclined (i.e., due to RAKE ANGLE 51 (POSITIVE) - Figure 8) downstream in a rotational direction (i.e., IMPELLER ROTATION DIRECTION - Figure 8) of the impeller with respect to a radial direction,
wherein, when, on a first reference line connecting midpoints of the first radial-directional cross section in a blade thickness direction, a first hub-side reference point is defined as a radial-directional position of a hub surface of the hub and a first tip-side reference point is defined as a radial-directional position of the tip (note: the above recitations corresponding with “when… tip” are merely definitional; Hiradate Figure 8 shows the same parameters defined by these recitations), and
the first-tip side reference point is positioned downstream (i.e., due to RAKE ANGLE 51 (POSITIVE) - Figure 8) of the first hub-side reference point in the rotational direction.

Hiradate does not disclose:
each of the plurality of blades has a same length between the first edge and the second edge.

Saito discloses:
a centrifugal impeller comprising a plurality of blades (22) that are identical in shape (see par. [0033]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Hiradate to include making the blades identical in shape, as disclosed by Saito, for the purpose of imparting rotational symmetry to the impeller in order to achieve rotationally-symmetric flow characteristics.

Hiradate in view of Saito therefore addresses:
each of the plurality of blades has a same length (due to having the same shape) between the first edge and the second edge.

In reference to claim 4
Hiradate in view of Saito addresses:
The impeller for a centrifugal turbomachine according to claim 2 wherein the first reference line includes a linear portion (i.e., the LEADING EDGE OF BLADE is shown as linear - see Hiradate Figure 8).

In reference to claim 7 (as far as it is clear and definite)
Hiradate discloses:
An impeller (see Figure 8) for a centrifugal turbomachine, comprising:
a hub (i.e., HUB - Figure 8) having a small-diameter portion (i.e., the portion of HUB at LEADING EDGE OF BLADE - see Figure 8) positioned at a first end portion in an axial direction and a large-diameter portion (i.e., the portion of HUB at TRAILING EDGE OF BLADE - see Figure 8) positioned at a second end portion in the axial direction, the large-diameter portion having a greater diameter (see Figure 8) than the small-diameter portion; and
a plurality of blades (i.e., BLADE - Figures 2 and 8) each having a first edge (i.e., LEADING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the small-diameter portion and a second edge (i.e., TRAILING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the large-diameter portion, each of the plurality of blades being disposed on an outer peripheral surface of the hub,
wherein the impeller is configured such that, when a first radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the first edge, at least a part of the first radial-directional cross section in a blade-height range of 50% or more is inclined (i.e., due to RAKE ANGLE 51 (POSITIVE) - Figure 8) downstream in a rotational direction (i.e., IMPELLER ROTATION DIRECTION - Figure 8) of the impeller with respect to a radial direction,
wherein the impeller is configured such that, when a second radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the second edge (i.e., TRAILING EDGE OF BLADE - Hiradate), at least a part of the second radial-directional cross section in a blade-height range of 50% or more is inclined (i.e., due to RAKE ANGLE 51 (NEGATIVE) - Hiradate Figure 8) upstream in the rotational direction of the impeller with respect to the radial direction.

Hiradate does not disclose:
each of the plurality of blades has a same length between the first edge and the second edge.


a centrifugal impeller comprising a plurality of blades (22) that are identical in shape (see par. [0033]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Hiradate to include making the blades identical in shape, as disclosed by Saito, for the purpose of imparting rotational symmetry to the impeller in order to achieve rotationally-symmetric flow characteristics.

Hiradate in view of Saito therefore addresses:
each of the plurality of blades has a same length (due to having the same shape) between the first edge and the second edge.

In reference to claim 8
Hiradate in view of Saito addresses:
The impeller for a centrifugal turbomachine according to claim 7, wherein, when, on a second reference line connecting midpoints of the second radial-directional cross section in a blade thickness direction, a second hub-side reference point is defined as a radial-directional position of a hub surface of the hub and a second tip-side reference point is defined as a radial-directional position of the tip at the second edge (note: the above recitations are merely definitional; Hiradate Figure 8 shows the same parameters defined by these recitations),
the second-tip side reference point is positioned upstream (i.e., due to RAKE ANGLE 51 (NEGATIVE) - Hiradate Figure 8) of the second hub-side reference point in the rotational direction.



In reference to claim 10
Hiradate in view of Saito addresses:
The impeller for a centrifugal turbomachine according to claim 8 wherein the second reference line includes a linear portion (i.e., the TRAILING EDGE OF BLADE is shown as linear - see Hiradate Figure 8).

In reference to claim 12
Hiradate in view of Saito addresses:
The impeller for a centrifugal turbomachine according to claim 8 wherein the second reference line is configured such that,
when an angle θ2 (i.e., the RAKE ANGLE 51 (NEGATIVE) / RAKE ANGLE AT TRAILING EDGE OF BLADE - Hirdate Figures 8 and 9) between a second tangent to each point on the second reference line and a radial-directional line passing the point is defined such that a sign of the angle θ2 is positive when the second tangent extending radially outward from the point is positioned upstream of the radial-directional line in the rotational direction,
the angle θ2 has a maximum value of not smaller than 30 degrees (i.e., -35 degrees - Hiradate Figure 9)(note: the negative angle of the convention used in Hiradate is the same as the positive angle of the convention defined by the instant claim).

In reference to claim 13
Hiradate in view of Saito addresses:
A centrifugal turbomachine, comprising: the impeller according to claim 2; and
a casing (see annotated Hiradate Figure 1 below) disposed so as to cover the impeller.

    PNG
    media_image1.png
    217
    515
    media_image1.png
    Greyscale


In reference to claim 14
Hiradate in view of Saito addresses:
The centrifugal turbomachine according to claim 13, wherein the impeller comprises:
a leading edge (see the above rejection of claim 2) being the first edge; and 
a trailing edge (see the above rejection of claim 2) being the second edge, and wherein the centrifugal turbomachine is a centrifugal compressor (see Hiradate par. [0034]).

Claims 2-4, 7, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2013/0272861 - hereafter referred to as Tomita; previously cited) in view of Ho et al. (US 8,579,591 - hereafter referred to as Ho).

In reference to claim 2 (as far as it is clear and definite)
Tomita discloses:
An impeller for a centrifugal turbomachine, comprising:
a hub (3 - Figure 1) having a small-diameter portion (see Figure 1) positioned at a first end portion (i.e., an axially forward portion of arbitrary length) in an axial direction and a large-diameter portion (see Figure 1) positioned at a second end portion (i.e., an axially aft portion, separate from the “first end portion”) in the axial direction, the large-diameter portion having a greater diameter (see Figure 1) than the small-diameter portion; and
a plurality of blades (i.e., splitter blades 7 - see Figure 1) each having a first edge (i.e., leading edge 7a) positioned at an axial-directional position of the small-diameter portion and a second edge (i.e., trailing edge 7b) positioned at an axial-directional position of the large-diameter portion, each of the plurality of blades being disposed on an outer peripheral surface (see Figure 1) of the hub,
wherein the impeller is configured such that, when a first radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the first edge, at least a part of the first radial-directional cross section in a blade-height range of 50% or more is inclined (see Figures 4, 8, and 10) downstream in a rotational direction (see bottom arrow in each of Figures 4, 8, and 10) of the impeller with respect to a radial direction, and
wherein, when, on a first reference line connecting midpoints of the first radial-directional cross section in a blade thickness direction, a first hub-side reference point is defined as a radial-directional position of a hub surface of the hub and a first tip-side reference point is defined as a radial-directional position of the tip (note: the above recitations corresponding to “when…tip” are merely definitional; Tomita Figures 4, 8, and 10 show the same parameters defined by these recitations),
the first-tip side reference point is positioned downstream (see Figures 4, 8, and 10) of the first hub-side reference point in the rotational direction.

Tomita does not disclose:
each of the plurality of blades has a same length between the first edge and the second edge.

Ho discloses:
a centrifugal impeller comprising a plurality of long / main blades (40) that are identical (see col.3:ll.4-6) and a plurality of short / splitter blades (42) that are identical (see col.3:ll.8-9), wherein the long / main blades and the short / splitter blades are alternated in the circumferential direction.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Tomita to include making the long / main blades identical to each other and the splitter / short blades identical to each other, as disclosed by Ho, for the purpose of imparting rotational symmetry (i.e., in regards to pairs of blades that include a long / main blade 5 and a short / splitter blade 7) to the impeller in order to achieve rotationally-symmetric flow characteristics.

Tomita in view of Ho therefore addresses:
each of the plurality of blades has a same length (due to being identical) between the first edge and the second edge.

In reference to claim 3
Tomita in view of Ho addresses:
The impeller for a centrifugal turbomachine according to claim 2, wherein the first reference line includes a curved portion (see annotated Tomita Figure 10 below) which has a curvature center at a downstream side in the rotational direction in the first radial-directional cross section.

    PNG
    media_image2.png
    230
    330
    media_image2.png
    Greyscale



In reference to claim 4
Tomita in view of Ho addresses:
The impeller for a centrifugal turbomachine according to claim 2 wherein the first reference line includes a linear portion (see annotated Tomita Figure 10 above).

In reference to claim 7 (as far as it is clear and definite)
Tomita discloses:
An impeller for a centrifugal turbomachine, comprising:
a hub (3 - Figure 1) having a small-diameter portion (see Figure 1) positioned at a first end portion (i.e., an axially forward portion of arbitrary length) in an axial direction and a large-diameter portion (see Figure 1) positioned at a second end portion (i.e., an axially aft portion, separate from the “first end portion”) in the axial direction, the large-diameter portion having a greater diameter (see Figure 1) than the small-diameter portion; and
a plurality of blades (i.e., splitter blades 7 - see Figure 1) each having a first edge (i.e., leading edge 7a) positioned at an axial-directional position of the small-diameter portion and a second edge (i.e., trailing edge 7b) positioned at an axial-directional position of the large-diameter portion, each of the plurality of blades being disposed on an outer peripheral surface (see Figure 1) of the hub,
wherein the impeller is configured such that, when a first radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the first edge, at least a part of the first radial-directional cross section in a blade-height range of 50% or more is inclined (see Figures 4, 8, and 10) downstream in a rotational direction (see bottom arrow in each of Figures 4, 8, and 10) of the impeller with respect to a radial direction, and
wherein the impeller is configured such that, when a second radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the second edge (7b), at least a part of the second radial-directional cross section in a blade-height range of 50% or more is inclined (see Figure 9) upstream in the rotational direction of the impeller with respect to the radial direction.

Tomita does not disclose:
each of the plurality of blades has a same length between the first edge and the second edge.

Ho discloses:
a centrifugal impeller comprising a plurality of long / main blades (40) that are identical (see col.3:ll.4-6) and a plurality of short / splitter blades (42) that are identical (see col.3:ll.8-9), wherein the long / main blades and the short / splitter blades are alternated in the circumferential direction.

Tomita further discloses long / main blades 5, wherein the long / main blades 5 and the short / splitter blades 7 are alternated (see Figure 1) in the circumferential direction.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Tomita to include making the long / main blades identical to each other and the splitter / short blades identical to each other, as disclosed by Ho, for the purpose of imparting rotational symmetry (i.e., in regards to pairs of blades that include a long / main blade 5 and a short / splitter blade 7) to the impeller in order to achieve rotationally-symmetric flow characteristics.

Tomita in view of Ho therefore addresses:
each of the plurality of blades has a same length (due to being identical) between the first edge and the second edge.

In reference to claim 8
Tomita in view of Ho addresses:
The impeller for a centrifugal turbomachine according to claim 7, wherein, when, on a second reference line connecting midpoints of the second radial-directional cross section in a blade thickness direction, a second hub-side reference point is defined as a radial-directional position of a hub surface of the hub and a second tip-side reference point is defined as a radial-directional position of the tip at the second edge (Tomita - 7b)(note: the above recitations corresponding “when…edge” are merely definitional; Tomita Figure 9 shows the same parameters defined by these recitations),
the second-tip side reference point is positioned upstream (see Tomita Figure 9) of the second hub-side reference point in the rotational direction.

In reference to claim 13
Tomita in view of Ho addresses:
A centrifugal turbomachine, comprising: the impeller according to claim 2; and
a casing (i.e., a shroud - see Tomita par. [0017]) disposed so as to cover the impeller.

In reference to claim 14
Tomita in view of Ho addresses:
The centrifugal turbomachine according to claim 13, wherein the impeller comprises:
a leading edge (7a - Tomita) being the first edge (7a - Tomita); and 
a trailing edge (7b - Tomita) being the second edge (7b - Tomita), and wherein the centrifugal turbomachine is a centrifugal compressor (see Tomita Abstract).

Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Ho and routine optimization.

In reference to claim 5
Tomita in view of Ho addresses:
The impeller for a centrifugal turbomachine according to claim 2; a phase angular difference Δθ1 (see annotated Tomita Figure 10 below showing the shape / profile of the leading edge 7a as producing a geometry having Applicant’s phase angular difference Δθ1 shown in Figure 5) between the first tip-side reference point and the first hub-side reference point.

Tomita in view of Ho does not address:
the phase angular difference Δθ1 is not smaller than 20 angular degrees.

It is noted that Applicant’s “phase angular difference Δθ1” (see e.g. Figure 5) is defined by radial and circumferential dimensional parameters, including hub radius (see dotted double-arrow below), blade span (see dashed double-arrow below), and circumferential spacing (see dash-dot double-arrow below) of “first tip-side reference point” and “first hub-side reference point”, which are similarly present in Tomita Figure 10 (see annotated Tomita Figure 10 below). The design of the impeller / blades 7 of Tomita Figure 10 would necessarily involve specifying these dimensional parameters in the course of routine optimization for configuring it to achieve desired performance characteristics, including, at the least, the blade loading and/or flow characteristics discussed in Tomita col.9:ll.52-62 that result from the profile of blade 7, thereby necessarily specifying “phase angular difference Δθ1”. 
Furthermore, MPEP 2144.05 (II)(A) states “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In the instant case, Tomita Figure 10 discloses the geometry of blade 7 required by the claimed “phase angular difference Δθ1” and Tomita col.9:ll.52-62 discloses that the geometry of blade 7 leads to achieving specific aims.  


    PNG
    media_image3.png
    530
    467
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    409
    430
    media_image4.png
    Greyscale


In reference to claim 6
Tomita in view of Ho addresses:
The impeller for a centrifugal turbomachine according to claim 2 wherein the first reference line is configured such that,
when an angle θ1 between a first tangent (see the solid-line in the annotations of Tomita Figure 4 below) to each point on the first reference line and a radial-directional line (see the dotted-line in the annotations of Tomita Figure 4 below) passing the point (note: “the point” in the annotations of Tomita Figure 4 below is represented as a gray circle) is defined such that a sign of the angle θ1 is positive when the first tangent extending radially outward from the point is positioned downstream of the radial-directional line in the rotational direction. 

    PNG
    media_image5.png
    509
    522
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    509
    496
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    519
    522
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    526
    488
    media_image8.png
    Greyscale


Tomita is silent as to specific values of the “angle θ1” and, thus, Tomita in view of Ho does not address:
the angle θ1 has a maximum value of not smaller than 20 degrees.


Furthermore, MPEP 2144.05 (II)(A) states “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In the instant case, Tomita discloses (see col.7:ll.35-38) specifying conditions (i.e., “offsetting amount of the leading edge 7a toward the suction side Sb of the front side full blade 5F may be about 10%, preferably 10% or more, of the distance between the front and rear full blades 5F and 5R”) that would contribute to determining “angle θ1”. Furthermore, the design of the impeller / blades 7 of Tomita Figure 4 would necessarily involve specifying various dimensional parameters (e.g., hub radius and blade span) that contribute to determining the distance of the “point” from the hub central axis and, thus, “angle θ1”, in the course of routine optimization for configuring it to achieve desired performance characteristics, including, at the least, the blade loading and/or flow characteristics discussed in Tomita col.9:ll.52-62 that result from the profile of blade 7.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at a value within the claimed range of “angle θ1” by modification of the impeller of Tomita in view of Ho to achieve desired performance characteristics, including, at the least, blade loading and/or flow characteristics.



In reference to claim 12
Tomita in view of Ho addresses:
The impeller for a centrifugal turbomachine according to claim 8 wherein the second reference line is configured such that,
when an angle θ2 between a second tangent to each point on the second reference line and a radial-directional line passing the point is defined such that a sign of the angle θ2 is positive when the second tangent extending radially outward from the point is positioned upstream of the radial-directional line in the rotational direction (note: the above analysis of claim 6 in regards to “angle θ1” applies equally to the instant claim since the only difference between “angle θ1” and “angle θ2”, apart from the location of “first reference line” and “second reference line”, respectively, is the + / - convention used (compare Applicant’s Figure 6 and 9) - accordingly, reference is made to the rejection of claim 6 above).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Ho and an obviousness rationale (note: the instant rejections use a different rationale than previously presented in regards to claim 8).

In reference to claim 8
Tomita in view of Ho addresses:
The impeller for a centrifugal turbomachine according to claim 7, wherein, when, on a second reference line connecting midpoints of the second radial-directional cross section in a blade thickness direction, a second hub-side reference point is defined as a radial-directional position of a hub surface of the hub and a second tip-side reference point is defined as a radial-directional position of the tip at the second edge (Tomita - 7b)(note: the above recitations corresponding to “wherein… edge” are merely definitional; Tomita includes the same parameters defined by these recitations).

	Tomita in view of Ho does not address:
the second-tip side reference point is positioned upstream of the second hub-side reference point in the rotational direction.

Tomita discloses a third embodiment in Figure 10 having a shape / profile of leading edge 7a but does not disclose a shape / profile of trailing edge 7b for this embodiment. Tomita’s disclosure in regards to the second embodiment of Figures 6-9 includes the same shape / profile for both of the leading edge 7a and the trailing edge 7b, but wherein the shape / profile of the trailing edge 7b is configured to point oppositely (i.e., in regards to the rotational direction) than the shape / profile of the leading edge 7a in order to balance loading between the pressure and suction sides of the blade 7 (see col.9:ll.23-30). Furthermore, the shape / profile of the leading edge 7a in the third embodiment of Figure 10 achieves the same benefit (see col.9:ll.52-59) as the shape / profile of the leading edge 7a in the second embodiment of Figures 6-9. 
Since Tomita’s disclosure indicates that it is known (in the second embodiment of Figures 6-9) to apply the oppositely-oriented (i.e., in regards to the rotational direction) shape of the leading edge 7a to the trailing edge 7b in order to achieve balanced loading, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the oppositely-oriented shape of leading 7a in the embodiment of Figure 10 to the trailing edge 7b thereof. The below Tomita Figure 10 (modified) is provided to illustrate the structure of trailing edge 7b resulting from the instant modification.

    PNG
    media_image9.png
    321
    443
    media_image9.png
    Greyscale


Tomita in view of Ho, as modified, therefore addresses:
the second-tip side reference point is positioned upstream (see Tomita Figure 10 (modified) above) of the second hub-side reference point in the rotational direction.

In reference to claim 9
Tomita in view of Ho, as modified, addresses:
The impeller for a centrifugal turbomachine according to claim 8, wherein the second reference line includes a curved portion (see Tomita Figure 10 (modified) below) which has a curvature center at an upstream side in the rotational direction in the second radial-directional cross section.

    PNG
    media_image10.png
    321
    443
    media_image10.png
    Greyscale



In reference to claim 10
Tomita in view of Ho, as modified, addresses:
The impeller for a centrifugal turbomachine according to claim 8, wherein the second reference line includes a linear portion (see Tomita Figure 10 (modified) above).

In reference to claim 11 
Tomita in view of Ho, as modified, addresses:
The impeller for a centrifugal turbomachine according to claim 8; a phase angular difference Δθ2 (see annotated Tomita Figure 10 (modified) below showing the shape / profile of the trailing edge 7b as producing a geometry having Applicant’s phase angular difference Δθ2 shown in Figure 8) between the second tip-side reference point and the second hub-side reference point

Tomita in view of Ho, as modified, does not address:
the phase angular difference Δθ2 is not smaller than 20 angular degrees.

It is noted that Applicant’s “phase angular difference Δθ2” (see e.g. Figure 8) is defined by radial and circumferential dimensional parameters, including hub radius (see dotted double-arrow below), blade span (see dashed double-arrow below), and circumferential spacing (see dash-dot double-arrow below) of “second tip-side reference point” and “second hub-side reference point”, which are similarly present in Tomita Figure 10 (modified) (see annotated Tomita Figure 10 (modified) below). The design of the impeller / blades 7 of Tomita Figure 10 (modified) would necessarily involve specifying these dimensional parameters in the course of routine optimization for configuring it to achieve desired performance characteristics, including, at the least, the blade loading and/or flow characteristics discussed in Tomita col.9:ll.52-62 that result from the profile of blade 7, thereby necessarily specifying “phase angular difference Δθ2”. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at a value within the claimed range of “phase angular difference Δθ2” by modification of the impeller of Tomita in view of Ho, as modified, to achieve desired performance characteristics, including, at the least, blade loading and/or flow characteristics.

    PNG
    media_image11.png
    533
    429
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    409
    430
    media_image12.png
    Greyscale










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745